Exhibit 10.42

SEPARATION AND RELEASE AGREEMENT

BY AND BETWEEN

GORDMANS, INC.

AND

MICHAEL WIRKKALA

Whereas, Gordmans, Inc. (hereinafter “the Company”) desires to enter into an
employment separation agreement and release with Michael Wirkkala, (hereinafter
“the Employee”); and whereas, the Employee’s position has been eliminated and
the Employee was given the opportunity to resign in lieu of termination from the
Company on January 21, 2016, it is hereby agreed as follows:

 

1. Both parties agree that the Employee’s separation from employment is a
termination without “cause,” as referenced in the separation benefit letter
signed by Employee on October 31, 2011.

 

2. The Company agrees to pay the Employee income continuance payments for a
period of twenty six (26) weeks at the weekly rate of $6,250.00, according to
the established separation benefits for officers. Any separation pay that is
postponed because of 409A will be paid to you within 30 days after the end of
the six-month delay period. Your income continuance is also conditional on your
employment with another organization and you shall immediately notify the
Company in writing when you have accepted employment with a third party. These
payments shall be made in accordance with the established biweekly payroll
schedule.

 

3. For the same number of weeks that severance will be paid, medical and dental
continuation coverage (commonly referred to as COBRA coverage) will be
subsidized by the Company to the same extent that such coverage is subsidized
during regular employment, provided the Employee elects COBRA coverage. COBRA
coverage will automatically cease if medical coverage is obtained through a new
employer as stated in the COBRA document, page two item number three.

 

4. The Company agrees to pay the Employee 152 hours of earned, unused vacation.
This vacation payment will be paid on the January 29, 2016 payday. An additional
160 hours of vacation time will be paid on February 1, 2016 and mailed to your
address on file.

 

5. The Company agrees that the Employee may keep the cell phone is his
possession provided that all confidential information has been professionally
removed from the device to the Company’s satisfaction. The Company will provide
a used Dell laptop that had been assigned to the Employee provided that all
confidential information has been professionally removed from the device to the
Company’s satisfaction. The used Dell laptop will be made available to the
Employee at the convenience of the Company.

 

6. Notwithstanding anything to the contrary stated herein, nothing in this
agreement is intended to limit in any way Employee’s right or ability as an
employee to file a charge or claim with any federal, state or local agency,
including, but not limited to the National Labor Relations Board (“NLRB”), the
Equal Employment Opportunity Commission (“EEOC”), any other Fair Employment
Practices Agency (“FEPA”) or any comparable agency. These agencies have the
authority to carry out their own statutory duties by investigating charges or
claims, issuing determinations, filing lawsuits in their own name or taking
other action authorized by statute. Employee retains the right to participate in
any such action, but not the right to recover money damages or other individual
legal or equitable relief awarded by any such governmental agency. In addition,
Employee retains the right to initiate or respond to any communication with or
from any such governmental agency.

 

Page 1 of 3



--------------------------------------------------------------------------------

7. In consideration for the payments described in paragraphs 2 and 3 above, the
Employee, as a free and voluntary act, hereby waives, releases, and forever
discharges any and all claims against the Company or any affiliate or any of
their shareholders, directors, officers, employees and agents, of and from any
and all debts, obligations, claims, demands, judgments or causes of action of
any kind whatsoever in tort, contract, by statute, or on any other basis for
compensatory, punitive or other damages, expenses, reimbursements or costs of
any kind, including but not limited to, any and all claims, demands, rights
and/or causes of action, including those which might arise out of allegations
relating to a claimed breach of an alleged oral or written employment contract,
wrongful discharge, emotional distress, mental anguish, violation of public
policy, retaliation, assault, battery, defamation, invasion of privacy, or
relating to purported discrimination or civil rights violations, such as, but
not limited to, those arising under the Civil Rights Acts of 1866, 1871, 1964,
or 1991, the Age Discrimination in Employment Act (ADEA), the Equal Pay Act, the
Rehabilitation Act of 1973, the Americans with Disabilities Act, the Family and
Medical Leave Act, or any other similar federal, state or local laws or
regulations which the Employee might have or assert against any of said entities
or persons (1) by reason of employment by the Company or the termination of said
employment relationship and all circumstances related thereto; or (2) by reason
of any other matter, cause or thing whatsoever which may have occurred prior to
the date of execution of this Agreement.

 

8. The Employee acknowledges that the Company specifically disclaims any
liability to or wrongful act against the Employee or any other person on the
part of itself, its affiliates, and the shareholders, directors, officers,
employees and agents of any of them. The Employee agrees that the monies and
considerations described herein are considerations to which he would not
otherwise be entitled without signing this Agreement and that these
considerations constitute payment in exchange for signing this Agreement.

 

9. The Employee’s release and covenant not to sue set forth above shall apply to
the Company, its affiliated persons and entities (including Sun Capital
Partners, Inc., its affiliates and affiliated investment funds), shareholders,
directors, officers, employees, agents, successors, assigns, attorneys,
subsidiaries and insurers.

 

10. This Agreement and Release is intended to be personal in nature, and is not
to be construed as an open offer to any other employee in a similar situation,
nor shall it be deemed a pattern of past practice with respect to the payment of
employee benefits.

 

11. The Employee will never, except as specifically authorized by the Company in
writing, directly or indirectly (1) use for the Employee’s own gain, or
(2) disclose or disseminate to any other person, organization or entity, any of
the Company’s confidential information. As used in this paragraph, “confidential
information” shall mean any and all information and compilations of information
relating to the Company’s business which the Company provided to the Employee,
or to which the Employee had access while affiliated with the Company, and which
information or compilations of information are not generally known to the
public. “Confidential information” includes, but is not limited to, information
regarding the Company’s clients/customers, employees, vendors, its current and
future business plans and affairs, and its business practices.

 

Page 2 of 3



--------------------------------------------------------------------------------

12. For a period of twelve (12) months immediately following the Employee’s
separation of employment with the Company, the Employee will not solicit (on
behalf of any individual or entity other than the Company) for employment any
then current employee of the Company with whom the Employee actually worked and
had personal contact while employed by the Company. Without limitation, the
Employee specifically acknowledges that any employee who was employed by the
Company at the Company’s facility at which the Employee’s primary
worksite/office was located, and who worked at such facility while the Employee
was employed by the Company, should be considered an “employee of the Company
with whom the Employee actually worked and had personal contact while employed
by the Company,” unless the Employee can prove otherwise. The Employee further
specifically acknowledges that this restriction is necessary and reasonable for
the protection of the Company’s employee and customer goodwill, and that it will
not prevent the Employee from being gainfully employed following termination of
employment with the Company because the Employee will be free to engage in any
occupation as long as the Employee honors the restrictions contained in this
paragraph.

 

13. The Employee shall not seek any form of employment or other working
relationship with the Company in the future; moreover, should the Employee seek
such a relationship with the Company in the future, the Company’s refusal to
consider the Employee for such relationship shall be irrebuttably and
conclusively deemed to be based on this Agreement, and on no other factor.

 

14. The Employee acknowledges as follows:

 

  a. I HAVE BEEN AFFORDED THE OPPORTUNITY TO REVIEW AND CONSIDER THIS AGREEMENT
AND RELEASE FOR AT LEAST TWENTY-ONE (21) DAYS. I UNDERSTAND THAT THIS AGREEMENT
AND RELEASE, AND THE OFFER OF CONSIDERATION CONNECTED WITH THIS AGREEMENT AND
RELEASE, SHALL EXPIRE FOLLOWING THE TWENTY-ONE DAY PERIOD, AND WILL NO LONGER BE
AVAILABLE.

 

  b. I UNDERSTAND THAT I HAVE SEVEN (7) DAYS FROM THE DATE THIS AGREEMENT AND
RELEASE IS EXECUTED BY ME TO REVOKE THIS AGREEMENT AND RELEASE.

 

  c. I HAVE READ AND UNDERSTAND THIS AGREEMENT AND RELEASE. I HAVE SIGNED IT
FREELY AND OF MY ACCORD AFTER HAVING BEEN GIVEN AMPLE OPPORTUNITY AND HAVING
BEEN ADVISED BY THE COMPANY TO SECURE THE ADVICE AND COUNSEL OF AN ATTORNEY OF
MY CHOOSING.

 

15. This Agreement and Release shall be interpreted according to the laws of the
State of Nebraska. In case any one or more of the provisions and/or clauses of
this Agreement and Release shall be found to be invalid, illegal, or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions and/or clauses contained herein shall not in any way be
affected or impaired thereby. Further, any clause and/or provision found to be
invalid, illegal, or unenforceable shall be deemed, without further action on
the part of the parties hereto, to be modified, amended, and/or limited to the
minimum extent necessary to render such clauses and/or provisions valid and
enforceable. This Agreement and Release constitutes the entire agreement between
the parties. It shall be altered only in writing.

 

/s/ Michael Wirkkala

    

2/11/2016

   Michael Wirkkala      Date   

/s/ Roger Glenn

    

2/12/2016

   On Behalf of Gordmans      Date   

 

Page 3 of 3